981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darwin Rusty SIERS, Plaintiff-Appellant,v.James B. HEDRICK;  Gary F. Stout, Postal Inspector;  GlendaL. Hedrick;  Bernard Matheny;  Bob Abernathy;  Stephen F.Greiner;  Unknown Employees Working for Stephen F. Greiner;R. Lynette Ranson;  Unknown Employees of the West VirginiaState Police;  Harrey G. Deitzler;  Scott Durig,Defendants-Appellees.
No. 92-7034.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 21, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.  (CA-92-188-6)
Darwin Rusty Siers, Appellant Pro Se.
James B. Hedrick, Gary F. Stout, Glenda L. Hedrick, Bernard Matheny, Bob Abernathy, Appellees;  Richard Allen Hayhurst, Parkersburg, West Virginia; Stephen Michael Horn, Assistant United States Attorney, Charleston, West Virginia, for Appellees.
S.D.W.Va.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Darwin Rusty Siers appeals from the district court's order denying relief on his civil complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Siers v. Hedrick, No. CA-92-1886 (S.D.W. Va.  Sept. 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED